Citation Nr: 0701835	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-37 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral torn 
Achilles tendons.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1978 to June 1984.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Cleveland RO.  In September 2006, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran's service medical records are lost.  VA has a 
heightened duty to assist the veteran in developing his 
claims when the records have been lost or destroyed.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The veteran has reported that between 1982 and 1984 he 
received treatment for his Achilles tendons sometime at the 
Meridian Naval Air Station.  The RO sought clinical records 
from this facility for the period from January 1983 to 
December 1984, but was advised that clinical searches are 
limited to one year periods.  The RO then requested records 
for the period from January 1984 to December 1984.  No 
records were found for that time period.  There is no further 
indication of a search for 1983 records from that facility.  
There is an undated statement that reflects negative 
responses were received from all sources; however, there is 
nothing in the record showing a negative response to a 
request for 1983 records from Meridian Naval Air Station.  As 
the veteran's March 1996 service connection claim alleges his 
Achilles tendons were injured in 1983, a search for 1983 
records is necessary.   

At the September 2006 Travel Board hearing, the veteran 
stated that he had applied for Social Security Administration 
(SSA) disability benefits some time after 1999 (and that such 
benefits were denied).  As medical records considered in a 
SSA determination may contain pertinent information, and are 
constructively of record, they must be secured.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

The veteran also stated that he filed a Workman's 
Compensation claim for a leg injury.  Records pertaining to 
the injury and Workman's Compensation award have not been 
associated with the claims file, but may contain pertinent 
evidence.  Such records must be sought.

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided such notice.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings of disabilities 
and effective dates of awards in 
accordance with the Court's guidance in 
Dingess/Hartman, supra.  The veteran 
should have ample opportunity to respond.

2.  The RO should obtain from SSA copies 
of the medical records considered in 
their determination on the veteran's 
application for SSA disability benefits.

3.  The RO should arrange for a search 
for clinical records of the veteran's 
alleged treatment for torn Achilles 
tendons at the Meridian Naval Air Station 
during the period from January 1, 1983, 
to December 31, 1983.

4.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received in conjunction 
with his Workman's Compensation claim for 
leg disability.  The RO should obtain 
complete copies of all records of such 
treatment/evaluation from the identified 
sources.  The veteran must cooperate in 
this matter by identifying all sources 
and providing any releases needed to 
secure records of the evaluations and 
treatment.

5.  The RO should arrange for any further 
development suggested by the results of 
that sought above, and then readjudicate 
the claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
veteran until he is notified.

The purposes of this remand are to complete the record, and 
to ensure due process.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



